DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
 Response to Arguments
Applicant’s arguments, filed 11/16/2021, with respect to 112a rejection of Claims 8-10, 15-17, 20 and 22-23 have been fully considered and are persuasive.  The 112a rejection of Claims 8-10, 15-17, 20 and 22-23 has been overcome.

Applicant’s arguments with respect to claims 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Billington (US 7010917) in view of Garrard et al. (US 20160237823, hereinafter: “Garrard”) and in further view of Benjamin et al. (US 20140023486, hereinafter: “Benjamin”) as evidenced by Porter et al. (US 8512416).
In reference to Claim 8
Billington discloses:
A turbomachine wheel comprising: a rotatable body (body of wheel 7) mounted circumferentially on a turbomachine shaft (8), wherein the turbomachine shaft passes through an aperture (aperture of wheel 7) of the rotatable body oriented substantially axially relative to an axis of rotation of the rotatable body (central axis of the shaft 8 as shown in Fig. 1) with the turbomachine shaft, and wherein the rotatable body is configured to support a set of blade components (blades 15); and a flange (nut 17) coupled to and in direct axial contact with the rotatable body, the flange including: an in addition to or instead of, the treatment of the compressor wheel surface, again to increase the co-efficient of friction between the contacting surfaces,” Col. 3, ll. 25-30), and wherein a specific surface area of the surface (surface 19 in Fig. 2) of the flange along the at least one indentation is greater than a specific surface area of the remainder of the turbomachine wheel (any small portion of the blade 15 that is smaller than surface area of the flange 17), wherein each indentation is shaped in the form of an affected regional burnishing pattern, wherein each of the at least one indentation is only located on the axially facing surface of the flange (“a laser may be used to etch an appropriate pattern into the surface to increase the surface roughness” and “The contact surface of the nut 17 may similarly be treated, in addition to or instead of, the treatment of the compressor wheel surface, again to increase the co-efficient of friction 
Although Billington discloses that surface of the flange 17 and surface of the wheel 7 can both be treated to increase friction (Col. 3, ll. 25-30), Billington does not explicitly disclose that the surface roughness of the flange of Billington along the at least one indentation (surface 19, Fig. 2) to be less than the surface roughness of a remainder of the turbomachine wheel of Billington. However, Billington discloses that the degree of surface roughness is correlated to the degree of coefficient to friction (“the radial surface of the nose portion of the compressor wheel 7, against which the nut 17 bears, may be treated to increase its co-efficient of friction with respect to the nut, for instance by increasing the surface roughness,” Col. 3, ll. 16-20). 
It is common practice for engineers in the art of turbomachine assembly to vary the degree of friction by varying the degree of surface roughness of the surface (Col. 3, ll. 16-20; Billington). In addition, it has been evidenced by Porter et al. (US 8512416) that two surfaces can be roughened (i.e. sanded) such that one surface has a greater roughness than a second surface (“the first transitional surface treatment layer 402, has greater roughness than the second transitional surface treatment layer 404,” Col. 5, ll. 26-28; Porter et al.). Thus, it would have been obvious to one having ordinary skill in the turbomachine assembly art before the effective filing date of the claimed invention to modify the surface roughness of the flange of Billington along the at least one indentation (surface 19, Fig. 2) to be less than the surface roughness of a remainder of 
In addition, Billington discloses the flange (17) matingly engages an adjacent turbine wheel flange (shaft shoulder, “The compressor wheel is secured to the shaft by a nut which threads onto the end of the shaft where it extends through the wheel bore, and bears against the nose end of the wheel to clamp the wheel against a shaft shoulder (or other radially extending abutment that rotates with the shaft),” Col. 1, ll. 21-28; Fig. 1) mounted on the turbomachine shaft.
In addition, Billington discloses a material composition of the flange is capable of being configured to induce metallic cohesion with the adjacent turbine wheel flange  (shaft shoulder, “The compressor wheel is secured to the shaft by a nut which threads onto the end of the shaft where it extends through the wheel bore, and bears against the nose end of the wheel to clamp the wheel against a shaft shoulder (or other radially extending abutment that rotates with the shaft),” Col. 1, ll. 21-28; Fig. 1) since the flange and the adjacent turbine wheel flange (shaft shoulder) rotate together.

Although Billington is silent on sanding as a method of forming the indentations, Billington discloses the affected regional patterns of indentations can be made by laser etching, or surface treatments other than laser etching (“It will be appreciated that surface treatments other than laser etching may be employed to implement the present invention, including mechanical and chemical treatments appropriate to increase the surface roughness of the respective materials. Appropriate surface treatment methods will be readily apparent to the skilled person,” Col. 3, ll. 53-57).

Based on the teaching of Billington and Garrard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the sanding method as taught by Garrard as an alternative well-known method of surface treatment to roughen the surfaces of the turbine components of Billington resulting in an affected regional burnishing pattern of the at least one sanding indentation. 

Billington as modified by Garrard is silent on the material of the flange and that the material of the flange of the turbomachine wheel and the adjacent turbine wheel flange are the same. Billington does disclose higher performance materials such as titanium can used to construct the turbomachine (Col. 1, ll. 48-51). 


Benjamin teaches gas turbine engine rotor disks which are connected to rotor shafts. Benjamin teaches the connected parts, the disks and the shafts, are formed from the same material such as nickel [0002] (Fig. 1-2). 

Based on the teaching of Benjamin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to construct the flange of Billington as modified by Garrard by utilizing the nickel material to form both the turbomachine wheel and the flange so that they are made of the same material, 

In reference to Claim 22
Billington as modified by Garrard and Benjamin discloses:
The turbomachine of claim 8. In addition, Billington discloses the flange (17) extends axially from the body (7) such that the axially facing surface of the flange is axially offset from an axially facing surface of the body, wherein the flange includes a sidewall (radial/circumferential surface of the flange) extending from the axially facing surface of the 15/822,3507body to the axially facing surface of the flange, and wherein the sidewall is free of the sanding indentations. (Col. 2, ll. 44-67; Col. 3, ll. 1-58; Fig. 1-2).
In reference to Claim 24
Billington as modified by Garrard and Benjamin discloses:
The turbomachine wheel of claim 8. In addition, Billington discloses the at least one sanding indentation comprises a plurality of sanding indentations distributed substantially evenly throughout the axially facing surface of the flange (see surface 19 for evenly treated surface, Col. 3, ll. 16-36; Fig. 2). 

Claims 15, 20, 23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 20130336785, hereinafter: “Hummel”) in view of over Billington (US 7010917) and in further view of Garrard et al. (US 20160237823, hereinafter: “Garrard”) and in further view of Benjamin et al. (US 20140023486, hereinafter: “Benjamin”).
In reference to Claim 15
Hummel discloses:
A turbomachine (20) comprising: a combustor (22); a compressor section (24) in fluid communication with the combustor; a turbine section (26) in fluid communication with the combustor; a shaft (28) extending through each of the compressor section and the turbine section; and a turbine wheel (26a) mounted on the shaft and configured to hold a plurality of blades (70) thereon, the turbine wheel including: a rotatable body (body 26a) having an aperture (aperture between 28 and base of 26a) oriented substantially axially relative to an axis of rotation (“A”, Fig. 1) of the rotatable body, such that the shaft passes through the aperture of the rotatable body (Fig. 1-2), wherein the rotatable body is configured to support the plurality of blades; and a first flange (40a) coupled to and in direct axial contact with the rotatable body, the first flange including: an aperture (aperture between 40a and 28; Fig. 2) oriented substantially axially relative to the axis of rotation of the rotatable body, wherein the aperture extends axially through the first flange and the shaft (28) passes through the aperture of the first flange; a surface (surface 64 on 26a, Fig. 3, [0036]) that faces axially relative to the axis of rotation of the rotatable body, and contacting an axially aligned surface (surface on 64 on 26b, Fig. 3, [0036]) during operation of the turbine wheel. In addition, Hummel discloses the surface of the first flange (surface 64 on 26a, Fig. 3, [0036]) and the axially aligned surface (surface on 64 on 26b, Fig. 3, [0036]) are coupled together in part by friction between the two surfaces [0036] ([0030-0036]; Fig. 1-3). 
In addition, Hummel discloses a second flange (42, 40b, 26b) mounted on the shaft and matingly engaging the first flange (40a) (Fig. 3), wherein the second flange 

Hummel is silent on:
At least one sanding indentation formed within the surface of the first flange, wherein a surface roughness of the first flange along the at least one sanding indentation is less than a surface roughness of a remainder of the turbine wheel, and wherein a specific surface area of the surface of the first flange along the at least one sanding indentation is greater than a specific surface area of the remainder of the turbine wheel, wherein each indentation is shaped in the form of an affected regional burnishing pattern, wherein each of the at least one sanding indentation is only located on the axially facing surface of the flange, and wherein a frictional coefficient of the flange along the at least one sanding indentation is greater than a frictional coefficient of a remaining surface area of the flange.
The second flange includes at least one sanding indentation in contact with the at least one sanding indentation of the first flange, wherein each of the at least one sanding indentation includes an affected regional burnishing pattern. 
A material composition of the first flange is configured to induce metallic cohesion with a material composition of the second flange, wherein the first flange and the second flange have a same material composition that includes at least one of chromium (Cr), molybdenum (Mo), Nickel (Ni), or vanadium (V).


Billington teaches:
A turbomachine wheel (7) comprising rotor blades (15) comprising a surface (surface of 7) which in contact with another surface (surface 19 of nut flange 17). The two contacting surfaces are treated (via technique such as laser to etch) to increase the surface roughness and increase the co-efficient of friction (see rejection of Claim 8 above for further details). Billington teaches at least one sanding indentation formed within the surface of the flange (surface 19). (Col. 3, ll. 1-58; Fig. 1-2). ), wherein each indentation is shaped in the form of an affected regional burnishing pattern and each of the at least one indentation is only located on the axially facing surface of the flange “a laser may be used to etch an appropriate pattern into the surface to increase the surface roughness” and “The contact surface of the nut 17 may similarly be treated, in addition to or instead of, the treatment of the compressor wheel surface, again to increase the co-efficient of friction between the contacting surfaces” (Col. 3, ll. 10-20). Thus, the frictional coefficient of the flange along the at least one indentation (surface 19 of flange 17) is greater than a frictional coefficient of the remaining surface area of the flange (surface of the flange 7 along the circumferential/radial direction)  (Col. 2, ll. 44-67; Col. 3, ll. 1-58; Fig. 1-2). 

Although Billington is silent on sanding as a method of forming the indentations, Billington discloses the affected regional patterns of indentations can be made by laser etching, or surface treatments other than laser etching (“It will be appreciated that 

Garrard teaches roughing the surfaces of turbine components by using various methods such as laser etching and sand blasting [0004-0005]. 

Based on the teaching of Hummel, Billington and Garrard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the surface of the first flange (surface 64 on 26a) by forming at least one sanding indentation within the surface of the first flange and by forming at least one sanding indentation within the surface of the axially aligned surface (surface on 64 on 26b),such that a surface roughness of the first flange along the at least one sanding indentation and a surface roughness of a remainder of the turbine wheel (the reminder being the surface 64 on 26b) are provided, and wherein a specific surface area of the surface of the first flange along the at least one sanding indentation is greater than a specific surface area (any surface area of the turbine wheel that is less than the area of the sanding indentation on the first flange) of the remainder of the turbine wheel and shaping each indentation in the form of an affected regional burnishing pattern and locating each of the at least one indentation only on the axially facing surface of the flange; and modifying the surface of the second flange (surface 64 on 26b) by forming at least one sanding indentation such that it is in contact with the at least one sanding 

Although Hummel as modified by Billington and Garrard discloses the surface of the first flange (surface 64 on 26a) and the axially aligned surface (surface on 64 on 26b) can both be treated to increase friction (Col. 3, ll. 25-30, Billington), Hummel as modified by Billington and Garrard does not explicitly disclose that the surface roughness of the flange of along the at least one indentation (surface 64 on 26a of Hummel as modified by Billington and Garrard) to be less than the surface roughness of a remainder of the turbomachine wheel (i.e. axially aligned surface (surface on 64 on 26b) of Hummel as modified by Billington and Garrard). However, Billington teaches that the degree of roughness is correlated to the degree of coefficient to friction (“the radial surface of the nose portion of the compressor wheel 7, against which the nut 17 bears, may be treated to increase its co-efficient of friction with respect to the nut, for instance by increasing the surface roughness,” Col. 3, ll. 16-20). 
It is common practice for engineers in the art of turbomachine assembly to vary the degree of friction by varying the degree of surface roughness of the surface (Col. 3, 

Hummel as modified by Billington and Garrard is silent on the first flange and the second flange having a same material composition.

Benjamin teaches gas turbine engine components such as rotor disks which are connected to rotor shafts. Benjamin teaches the connected parts, the disks and the shafts, are formed from the same material such as nickel [0002] (Fig. 1-2). 

Based on the teaching of Benjamin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to construct the first flange and the second flange of Hummel by utilizing the nickel material to form both the first and second flange so that they are made of the same material, which would 
In reference to Claim 20
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 15. In addition, Hummel as modified by Billington and Garrard discloses the at least one sanding indentation occupies a substantial entirety of the surface of the first flange (see surface 19 in Fig. 2 of Billington). It is noted that the claimed verbiage “substantial entirety” is considered to be broad and interpreted under the broadest reasonable interpretation.
In reference to Claim 23
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 8. In addition, Billington teaches the flange (17) extends axially from the body (7) such that the axially facing surface of the flange is axially offset from an axially facing surface of the body, wherein the flange includes a sidewall (radial/circumferential surface of the flange) extending from the axially facing surface of the 15/822,3507body to the axially facing surface of the flange, and wherein the sidewall is free of the sanding indentations. (Col. 2, ll. 44-67; Col. 3, ll. 1-58; Fig. 1-2).
In reference to Claim 25
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 15. In addition, Hummel discloses the second flange further comprising an aperture (aperture between 28 and base of 26b) oriented substantially axially relative to the axis of rotation of the rotatable body, wherein the shaft (28) passes through the aperture of the second flange (Fig. 2).
In reference to Claim 26
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 15. In addition, Hummel discloses the axially aligned surface includes a surface (surface 64 on 26b, Fig. 3, [0036]) of the second flange (26b) that faces axially relative to the axis of rotation of the rotatable body.
In reference to Claim 27
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 26. In addition, Hummel as modified by Billington discloses the at least one sanding indentation is formed within the surface (surface 64 on 26b, Fig. 3, [0036]) of the second flange, and each of the at least one sanding indention is only located on the surface of the second flange. (Fig. 2, Hummel).
In reference to Claim 28
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 27. Hummel as modified by Billington discloses a frictional coefficient of the second flange (42, 40b, 26b) along the at least one sanding indentation (on surface 64 of 26b) is greater than a frictional coefficient of a remaining surface area (surfaces other than 64 of 26b) of the second flange (see rejection of Claim 15 above regarding frictional coefficient). 
In reference to Claim 29
Hummel discloses:
A turbomachine (20) comprising: a combustor (22); a compressor section (24) in fluid communication with the combustor; a turbine section (26) in fluid communication with the combustor; a shaft (28) extending through each of the compressor section and 
In addition, Hummel discloses a second turbine wheel (26b) mounted on the shaft (28), the second turbine wheel including: a second rotatable body (26b) having an aperture (aperture between 28 and base of 26b) oriented substantially axially relative to an axis of rotation of the second rotatable body, such that the shaft passes through the aperture of the second rotatable body; and a second flange (42, 40b, 26b) coupled to and in direct axial contact with the second rotatable body and matingly engaging the first flange (40a, 42, 26a), the second flange including: an aperture (aperture between 

Hummel is silent on:
At least one sanding indentation formed within the surface of the first flange, wherein a surface roughness of the first flange along the at least one sanding indentation is less than a surface roughness of a remainder of the turbine wheel, and wherein a specific surface area of the surface of the first flange along the at least one sanding indentation is greater than a specific surface area of the remainder of the turbine wheel, wherein each indentation is shaped in the form of an affected regional burnishing pattern, wherein each of the at least one sanding indentation is only located on the axially facing surface of the flange, and wherein a frictional coefficient of the flange along the at least one sanding indentation is greater than a frictional coefficient of a remaining surface area of the flange.
At least one sanding indentation formed within the surface of the second flange, wherein a surface roughness of the second flange along the at least one sanding indentation of the second flange is less than a surface roughness of a remainder of the 


Billington teaches:
A turbomachine wheel (7) comprising rotor blades (15) comprising a surface (surface of 7) which in contact with another surface (surface 19 of nut flange 17). The two contacting surfaces are treated (via technique such as laser to etch) to increase the surface roughness and increase the co-efficient of friction (see rejection of Claim 8 above for further details). Billington teaches at least one sanding indentation formed within the surface of the flange (surface 19). (Col. 3, ll. 1-58; Fig. 1-2). ), wherein each indentation is shaped in the form of an affected regional burnishing pattern and each of the at least one indentation is only located on the axially facing surface of the flange “a laser may be used to etch an appropriate pattern into the surface to increase the surface roughness” and “The contact surface of the nut 17 may similarly be treated, in addition to or instead of, the treatment of the compressor wheel surface, again to increase the co-efficient of friction between the contacting surfaces” (Col. 3, ll. 10-20). Thus, the frictional coefficient of the flange along the at least one indentation (surface 19 of flange 17) is greater than a frictional coefficient of the remaining surface area of the flange (surface of the flange 7 along the circumferential/radial direction)  (Col. 2, ll. 44-67; Col. 3, ll. 1-58; Fig. 1-2). 

Although Billington is silent on sanding as a method of forming the indentations, Billington discloses the affected regional patterns of indentations can be made by laser etching, or surface treatments other than laser etching (“It will be appreciated that surface treatments other than laser etching may be employed to implement the present invention, including mechanical and chemical treatments appropriate to increase the surface roughness of the respective materials. Appropriate surface treatment methods will be readily apparent to the skilled person,” Col. 3, ll. 53-57).

Garrard teaches roughing the surfaces of turbine components by using various methods such as laser etching and sand blasting [0004-0005]. 

Based on the teaching of Hummel, Billington and Garrard, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the surface of the first flange (surface 64 on 26a) by forming at least one sanding indentation within the surface of the first flange and by forming at least one sanding indentation within the surface of the axially aligned surface (surface on 64 on 26b),such that a surface roughness of the first flange along the at least one sanding indentation and a surface roughness of a remainder of the turbine wheel (the reminder being the surface 64 on 26b) are provided, and wherein a specific surface area of the surface of the first flange along the at least one sanding indentation is greater than a specific surface area (any surface area of the turbine wheel that is less than the area of the sanding indentation on the first flange) of the remainder of the turbine wheel and 

Although Hummel as modified by Billington and Garrard discloses the surface of the first flange (surface 64 on 26a) and the axially aligned surface (surface on 64 on 26b) can both be treated to increase friction (Col. 3, ll. 25-30, Billington), Hummel as modified by Billington and Garrard does not explicitly disclose that the surface roughness of the flange of along the at least one indentation (surface 64 on 26a of Hummel as modified by Billington and Garrard) to be less than the surface roughness of a remainder of the turbomachine wheel (i.e. axially aligned surface (surface on 64 on 26b) of Hummel as modified by Billington and Garrard). However, Billington teaches that the degree of roughness is correlated to the degree of coefficient to friction (“the radial surface of the nose portion of the compressor wheel 7, against which the nut 17 
It is common practice for engineers in the art of turbomachine assembly to vary the degree of friction by varying the degree of surface roughness of the surface (Col. 3, ll. 16-20; Billington). In addition, it has been evidenced by Porter et al. (US 8512416) that two surfaces can be roughened (i.e. sanded) such that one surface has a greater roughness than a second surface (“the first transitional surface treatment layer 402, has greater roughness than the second transitional surface treatment layer 404,” Col. 5, ll. 26-28; Porter et al.). Thus, it would have been obvious to one having ordinary skill in the turbomachine assembly art before the effective filing date of the claimed invention to modify the surface roughness of the flange along the at least one indentation (surface 64 on 26a of Hummel as modified by Billington and Garrard) to be less than the surface roughness of a remainder of the turbomachine wheel (i.e. axially aligned surface (surface on 64 on 26b) of Hummel as modified by Billington and Garrard) as an engineering expedient for the purpose of providing desired level of coefficient of friction.

Hummel as modified by Billington and Garrard is silent on the first flange and the second flange having a same material composition.
Benjamin teaches gas turbine engine components such as rotor disks which are connected to rotor shafts. Benjamin teaches the connected parts, the disks and the shafts, are formed from the same material such as nickel [0002] (Fig. 1-2). 
Based on the teaching of Benjamin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to construct the 
In reference to Claim 30
Hummel as modified by Billington and Garrard and Benjamin discloses:

The turbomachine of claim 29. Hummel discloses the second flange (42, 40b, 26b) extends axially from the second rotatable body (26b) such that the axially facing surface of the second flange is axially offset from an axially facing surface of the second rotatable body (Fig. 2).
In reference to Claim 31
Hummel as modified by Billington and Garrard and Benjamin discloses:
The turbomachine of claim 30. Hummel discloses the second flange (42, 40b, 26b) includes a sidewall (surface shown by leading line of 42 in Fig. 4) extending from the axially facing surface of the second rotatable body to the axially facing surface of the second flange, and wherein the sidewall is free of the sanding indentations (Fig. 4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745